Citation Nr: 0824216	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972, from January 1978 to June 1989, and from May 2002 to 
April 2003.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased disability rating for 
bronchial asthma.


FINDINGS OF FACT

1.  Since at least September 19, 2003, the date of the 
veteran's claim for an increased rating for bronchial asthma, 
the medical evidence of record has demonstrated that the 
veteran has been prescribed daily inhalational 
bronchodialator therapy.

2.  The veteran's bronchial asthma has not been characterized 
by FEV-1 lower than 56 percent of predicted volume, FEV-1/FVC 
of lower than 56 percent of predicted, and has not required 
monthly visits to a physician for required care of 
exacerbations or intermittent (at least three times a year) 
courses of systemic steroids.  


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent, but no 
more, for bronchial asthma have been met since September 19, 
2003, the date of the veteran's claim for an increased rating 
for bronchial asthma.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.7, Diagnostic Code (DC) 6602 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the RO sent the veteran a notice letter dated 
in October 2003 that provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, Social Security determinations, 
and any other evidence showing an increase in the disability 
or the impact of the disability on employment.  Vazquez-
Flores, 22 Vet. App. 37 (2008).   However, the veteran was 
not informed of the specific criteria necessary for 
entitlement to a higher disability rating.  Thus, in order to 
overcome the presumption of prejudice associated with this 
pre-adjudicatory notice error, the purpose of the notice must 
not have been frustrated.  See Sanders, 487 F.3d at 889.  

In this case, the Board finds that the purpose of the notice 
was not frustrated.  The veteran's claim for an increased 
rating has been evaluated under Diagnostic Codes that provide 
for a higher rating upon evidence of a noticeable worsening 
or increase in severity of the disability.  Vazquez-Flores, 
22 Vet. App. 37.  The Board notes that the veteran was 
provided with applicable rating criteria in a statement of 
the case dated in August 2004, in a supplemental statement of 
the case dated in January 2006, and has been provided a VA 
examination undertaken specifically to determine the current 
severity of his symptoms.  Based on the various exchanges 
between the veteran and VA with regard to his claim for an 
increased rating, the veteran is reasonably expected to 
understand the types of evidence that would support his claim 
for a higher rating.  

As to VA's duty to assist, VA has associated with the claims 
file the veteran's VA treatment records and afforded him a VA 
examination.  The Board finds these actions have satisfied 
VA's duty to assist the veteran and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.                   38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal. Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. Part 4 (2007).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.        
38 C.F.R. § 4.7 (2007).

The Board has considered the full history of the veteran's 
claim for an increased rating for his bronchial asthma.  
After separation from service, the veteran filed a claim 
dated in April 1990 for disability compensation for bronchial 
asthma.  In a decision dated in August 1990, the RO granted 
service connection for bronchial asthma, and assigned a 0 
percent disability rating.  An RO decision dated in June 1999 
granted an increased disability rating for bronchial asthma, 
and assigned a 10 percent disability rating.  A 10 percent 
disability rating has been in effect since that time.
  
The veteran is currently rated 10 percent disabled for his 
service-connected bronchial asthma disability under 
Diagnostic Code (DC) 6602 which provides the rating criteria 
for bronchial asthma.  A revised regulation clarifying 
evaluation of respiratory conditions, 38 C.F.R. § 4.96(d), 
became effective October 6, 2006.  See 38 C.F.R.   § 4.96(d).  
The revision provides that when applying Diagnostic Codes 
6600, 6603, 6604, 6825-6833 and 6840-6845, post-
bronchodilator studies are required.  By limiting the use of 
post-bronchodilator studies to these Diagnostic Codes, the 
revised regulation provides that pre-bronchodilator studies 
are to be used when applying Diagnostic Code 6602.  
Diagnostic Code 6602 provides for a 10 percent evaluation for 
FEV-1 of 71 to 80 percent predicted volume, or FEV-1/FVC of 
71 to 80 percent, or intermittent inhalational or oral 
bronchodilator therapy.  The code provides a 30 percent 
evaluation for FEV-1 of 56 to 70 percent predicted volume, or 
FEV-1/FVC of 56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy, or anti-inflammatory medication.  If 
FEV-1 is 40 to 55 percent predicted volume, or; FEV-1/FVC is 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids, a 60 percent evaluation is 
warranted.  Where FEV-1 is less than 40 percent predicted 
volume, or FEV-1/FVC is less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, the 
disorder warrants an evaluation of 100 percent. 38 C.F.R. § 
4.97, DC 6602.

Treatment records dated from September 2002 to November 2005 
show the veteran sought medical treatment for his bronchial 
asthma in conjunction with other general medical problems.  
These records also show that the veteran has been prescribed 
daily inhalational bronchodilator therapy since at least June 
1999.  During this period, the veteran complained of symptoms 
related to his bronchial asthma and reported the use of his 
prescribed medication.  A May 2005 VA record confirms that he 
continues to be prescribed Albuterol for use four times 
daily.  These records, however, show only one instance of 
pulmonary function testing.  At testing dated in July 2003, 
the veteran's FEV-1/FVC was 71 percent of predicted volume.  

On VA examination in November 2005, the veteran was diagnosed 
with a mild ventilatory defect without airflow limitation and 
no improved with combination inhaled bronchodialators.  A 
normal transfer factor for carbon monoxide was indicated and 
arterial blood gases at rest on room air revealed normal 
oxygen tension with metabolic alkalosis and elevated carbon 
monoxide exposure.  Pulse oximetry at rest on room air 
revealed normal oxygen saturation.  Pulmonary function 
testing revealed that FEV-1 was 75 percent of predicted, 
measured before the use of a bronchodialator.   FEV1/FVC was 
79 percent.  The examiner indicated that pulmonary function 
testing results dated in July 2005, though not of record, 
were the same as current results reported at the November 
2005 VA examination.  

The medical evidence associated with the claims file 
indicates that the veteran's pulmonary function tests do not 
show values low enough to be between 56 and 70 percent 
predicted for FEV-1.  Pulmonary function testing results 
dated in July 2003 showed the veteran's FEV-1/FVC as 71 
percent predicted volume.  Pulmonary function testing results 
dated in November 2005 showed the veteran's FEV-1 as 75 
percent predicted volume.  As the veteran does not have FEV-1 
or FEV-1/FVC of 56 to 70 percent predicted volume, the 
veteran's asthma disability does not warrant an increased 
rating of 30 percent based on his pulmonary function test 
results.

However, under 6602, a 30 percent evaluation for asthma is 
warranted where daily inhalational or oral bronchodilator 
therapy, or anti-inflammatory medication is required.  In 
this case, the record reflects that the veteran has been 
prescribed daily inhalational bronchodialator therapy since 
at least June 1999.  During treatment for hypertension 
unrelated to his bronchial asthma, a list of the veteran's 
prescription medications was generated, which included 
Albuterol, a bronchodialator, to be used two times per day.  
The veteran's treatment records are silent as to the date on 
which he was first prescribed oral bronchodialator therapy, 
however it is clear that as early as June 1999, four years 
prior to the veteran's claim for an increased rating for his 
bronchial asthma, he began daily inhalational bronchodialator 
therapy.  Therefore, the Board finds that there is clinical 
evidence that the veteran was prescribed daily inhalational 
or oral bronchodilator therapy since at least September 19, 
2003, the date of the veteran's claim for an increased 
rating, and an increased disability rating of 30 percent is 
warranted under this criteria, effective September 19, 2003.  

With regard to whether the veteran is entitled to a rating in 
excess of 30 percent for his bronchial asthma, the Board 
finds that he is not.  There is no evidence of record that 
indicates that the veteran meets the criteria for the next 
highest disability rating, 60 percent, for his bronchial 
asthma.  Specifically, pulmonary function testing has not 
revealed FEV-1 of 40 to 55 percent predicted volume, or; a 
FEV-1/FVC of 40 to 55 percent, nor is there evidence of at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, DC 6602.

In sum, the weight of the credible evidence demonstrates that 
the manifestations of the veteran's bronchial asthma have 
warranted an increased rating of 30 percent, but no more, 
since September 19, 2003, when he filed his claim for an 
increased rating. The "benefit-of-the-doubt" rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

A 30 percent rating, but no more, for bronchial asthma is 
granted.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


